UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee eee eee X
UNITED STATES OF AMERICA ORDER OF
JUDICIAL
- against - REMOVAL
MOSES ROOPWAH 18 CR 601 (PGG)
Defendant.
we eee eee xX

Upon the application of the United States of America, by Elizabeth A. Hanft, Assistant
United States Attorney, Southern District of New York; upon the Factual Allegations in Support of
Judicial Removal; upon the consent of MOSES ROOPWAH (“the defendant’) and upon all prior
proceedings and submissions in this matter; and full consideration having been given to the matter
set forth herein, the Court finds:

1. The defendant is not a citizen or national of the United States.

2. ° The defendant is a native of Guyana and a citizen of Guyana.

3. The defendant was paroled into the United States at the Ft. Lauderdale-Hollywood
International Airport on or about August 7, 2018.

4, At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, with conspiring to
distribute and possess with intent to distribute five kilograms and more of mixtures and

substances containing a detectable amount of cocaine on a board a vessel subject to the

 
jurisdiction of the United States, in violation of Title 46, United States Code, Sections 70503,
70506(b), 70504(b)(2), and Title 21, United States Code, Section 960(b)(1)(B).

5. The maximum sentence for a violation of Title 21, United States Code, Section
960(b)(1)(B) is life imprisonment,
6. The defendant is, and at sentencing will be, subject to removal from the United States
pursuant to Section 212(a(TMANAD of the Immigration and Nationality Act of 1952 (“INA”),
as amended, 8 U.S.C. § 1182(a)(7)(A)()Q), as an alien who, at the time of application for
admission, was not in possession of a valid immigrant visa reentry permit, border crossing
identification card, or other valid entry document required by the INA; Section 212(a)(2)(A)@(D
of the INA, 8 U.S.C. § 1182(a)(2)(A)@)(D, as an alien who has been convicted of a crime
involving moral turpitude (other than a purely political offense) or an attempt or conspiracy to
commit such a crime; Section 212(a)(2)(A)(@(D of the INA, 8 U.S.C. § 1182(a)(2)(A)@)D, as
an alien who has been convicted of a crime which is a violation of (or a conspiracy or attempt to
violate) any law or regulation of a State, the United States, or a foreign country relating to a
controlled substance (as defined in section 102 of the Controlled Substances Act (21 U.S.C.
802)); and Section 212(a)(2)(C)(i) of the INA, 8 U.S.C. § 1182(a)(2)(C)(), as an alien who the
consular officer or the Attorney General knows or has reason to believe is or has been an illicit _
trafficker in any controlled substance or in any listed chemical (as defined in section 102 of the
Controlled Substances Act (21 U.S.C. 802)), or is or has been a knowing aider, abettor, assister,
conspirator, or colluder with others in the illicit trafficking in any such controlled or listed
substance or chemical, or endeavored to do so.

7. The defendant has waived his right to notice and a hearing under Section 238(c) of the

INA, 8 U.S.C. § 1228(c).

 
8. The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.

WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8 U.S.C.
§ 1228(c), that the defendant is ordered removed from the United States to Guyana promptly upon
his sentencing.

Dated: New York, New York
February / x, 2020 . Lhe hurd J

THE HONORABLE PAUL GARDEPHE
UNITED STATES DISTRICT COURT JUDGE

 
